Case 2:19-cv-00551-JLB-MRM Document 158 Filed 02/12/21 Page 1 of 14 PageID 3871




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION


 FABIANO B. PINTO,

              Plaintiff,

 v.                                               Case No: 2:19-cv-551-JLB-MRM

 COLLIER COUNTY; SLR NAPLES
 CORPORATION; KEVIN J.
 RAMBOSK; MATTHEW A.
 KINNEY; JOSHUA CAMPOLO;
 ADAM J. DILLMAN; STEVE
 MAHOLTZ; FRANK C. PISANO,
 JR.; BECKI A. THOMAN; JAY
 MULHOLLAND; JAMES BYERS;
 STERGIOS TALLIDES; AND
 JASON BURO,

              Defendants.



                                       ORDER

       Before the Court is Defendant Matthew Kinney’s Motion for Clarification

 (Doc. 157) of the Magistrate Judge’s February 8, 2021 endorsed order (Doc. 156),

 which granted Plaintiff’s motion for an extension of the summary judgment

 deadline and permitted Plaintiff to file a single, combined brief containing both

 Plaintiff’s response to Defendants’ motions for summary judgment and Plaintiff’s

 cross-motion for summary judgment (Doc. 155). Defendant Kinney’s Motion for

 Clarification (Doc. 157) is GRANTED in part and DENIED in part. As will be

 explained, the Magistrate Judge properly ruled that Plaintiff may file a single brief

 that combines both his response to Defendants’ motions for summary judgment and
Case 2:19-cv-00551-JLB-MRM Document 158 Filed 02/12/21 Page 2 of 14 PageID 3872




 his cross-motion for summary judgment. For the benefit of both the current and

 future parties before the Court, the Court takes this opportunity to clarify this

 Court’s role in evaluating the facts on summary judgment and the procedural

 requirements set forth in the Court’s Instructions Regarding a Statement of

 Material Facts for a Motion for Summary Judgment (“Summary Judgment

 Instructions”) found on the Court’s webpage. 1

       As background, Plaintiff Fabiano P. Pinto brought this 42 U.S.C. § 1983

 action stemming from his arrest and prosecution. (Doc. 1). Defendants’ respective

 motions for summary judgment are currently pending before the Court. (Docs. 145,

 152, 153, 154.) Due to an issue related to COVID-19, Plaintiff filed a “Motion for

 Extension of Summary Judgment Deadline.” (Doc. 155.) Plaintiff noted that he

 had sent emails to the various Defendants to inquire whether they opposed the

 motion, but none of the Defendants had responded as to their respective positions

 on the motion. (Id. at 1-2.) In all events, that motion had two requests baked into

 it: (1) a request for an extension of time to file Plaintiff’s response to Defendants’

 motions for summary judgment; and (2) a request that he only file a single brief,

 where he would combine his response to Defendants’ motions for summary

 judgment with his cross-motion for summary judgment. (See id. at 2-3.) In an

 endorsed order, the Magistrate Judge found good cause to grant Plaintiff’s motion

 for extension of time to file summary judgment as follows:


 1 See https://www.flmd.uscourts.gov/sites/flmd/files/judges/forms/flmd-badalamenti-
 instructions-regarding-a-statement-of-material-facts-for-a-motion-for-summary-
 judgment.pdf.



                                           -2-
Case 2:19-cv-00551-JLB-MRM Document 158 Filed 02/12/21 Page 3 of 14 PageID 3873




               Although Plaintiff was unable to confer with opposing
               counsel to determine whether the motion is opposed, the
               Court finds good cause to grant the motion without
               awaiting a response. Plaintiff must file his responses to
               Defendants' motions for summary judgment
               (Docs. 145, 152, 153, and 154) and his cross-motion for
               summary judgment no later than 3/1/2021.

 (Doc. 156.)

       In granting Plaintiff’s motion, the Magistrate Judge did not specifically

 mention whether the order also granted Plaintiff’s separate request to file a single,

 combined brief. But the Court notes that by not denying that portion of the

 motion, the Magistrate Judge necessarily granted Plaintiff’s request to file a single,

 combined brief containing both Plaintiff’s response to Defendants’ motions for

 summary judgment and his cross-motion for summary judgment.

       Turning to Defendant Kinney’s Motion for Clarification, he does not object to

 the Magistrate Judge’s grant of Plaintiff’s motion insofar as the request for

 additional time is concerned. (See Doc. 157 at 1.) Defendant Kinney instead takes

 issue with the Magistrate Judge’s grant of the motion, to the extent the Magistrate

 Judge permitted Plaintiff leave to file a single brief, which would combine into one

 document both Plaintiff’s response to Defendants’ motions for summary judgment

 and Plaintiff’s cross-motion for summary judgment. Defendant Kinney asks the

 Court to overrule the Magistrate Judge’s grant of Plaintiff’s request to file a

 combined brief.

       After careful review of Defendant Kinney’s arguments supporting why

 Plaintiff should not be permitted to file a single, combined summary judgment brief,

 the Court, for the benefit of Defendant Kinney and future parties before the Court,


                                          -3-
Case 2:19-cv-00551-JLB-MRM Document 158 Filed 02/12/21 Page 4 of 14 PageID 3874




 will discuss both the substantive law applicable to the Court’s evaluation of the

 facts on summary judgment and the procedural requirements set forth in the

 Court’s Summary Judgment Instructions.

                                      DISCUSSION

       Defendant Kinney contends that Plaintiff’s “proposed briefing structure is

 impossible and can only serve to confuse proceedings.” (Doc. 157 at 2.)

 Specifically, Defendant Kinney asserts that a combined brief is “impossible” as

 follows, “Plaintiff’s request for summary judgment is adjudicated under a different

 standard than must be used to address Defendants’ pending [summary judgment]

 motions.” (Id.) (emphasis added). The Court respectfully disagrees.

       Substantively, the standard by which the Court must evaluate a summary

 judgment motion is, of course, found in Rule 56 of the Federal Rules of Civil

 Procedure. Rule 56 specifies that a moving party is entitled to summary judgment

 as follows:

               A party may move for summary judgment, identifying
               each claim or defense—or the part of each claim or
               defense—on which summary judgment is sought. The
               court shall grant summary judgment if the movant shows
               that there is no genuine dispute as to any material fact
               and the movant is entitled to judgment as a matter of law.

 Fed. R. Civ. P. 56(a). Plainly, application of Rule 56 is the same, regardless of

 whether the “movant” is the plaintiff or the defendant.

       That said, the heart of Defendant Kinney’s argument relates to the Court’s

 evaluation of the facts of a case in deciding whether the summary judgment

 standard has been met, i.e., whether there is “no genuine dispute as to any material



                                          -4-
Case 2:19-cv-00551-JLB-MRM Document 158 Filed 02/12/21 Page 5 of 14 PageID 3875




 fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a). According to Defendant Kinney, “when the defense moves for summary

 judgment, the plaintiff’s testimony must be accepted as true” and “[w]hen a plaintiff

 asks for summary judgment . . . the opposite rule applies.” (Doc. 157 at 2.)

 Defendant Kinney argues that this differing “standard” makes it impossible to file a

 combined brief while also complying with the Court’s Summary Judgment

 Instructions dealing with the preparation of a Statement of Material Facts. (Id. at

 3.) Specifically, according to Defendant Kinney, the Statement of Material Facts

 required for Plaintiff’s cross-motion for summary judgment must assume

 Defendant’s version of the facts is true, while the Statement of Material Facts

 contained in Defendants’ motions for judgment were required to assume Plaintiff’s

 version of the facts is true. As such, Defendant Kinney posits that combining both

 a response to a motion for summary judgment and a cross-motion for summary

 judgment into one document would be impossible and confuse the Court.

       Turning to the substantive law, in ruling on a motion for summary judgment,

 the Court is “no[t] require[d] . . . [to] make findings of fact.” Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 250 (1986). Rather, “[t]he inquiry performed [on

 summary judgment] is the threshold inquiry of determining whether there is the

 need for a trial—whether, in other words, there are any genuine factual issues that

 properly can be resolved only by a finder of fact because they may reasonably be

 resolved in favor of either party.” Id. Thus, “the mere existence of some alleged

 factual dispute between the parties will not defeat an otherwise properly supported




                                           -5-
Case 2:19-cv-00551-JLB-MRM Document 158 Filed 02/12/21 Page 6 of 14 PageID 3876




 motion for summary judgment; the requirement is that there be no genuine issue of

 material fact.” Id. at 247–48 (emphasis in original).

        A dispute over a fact, the Supreme Court has explained, is genuine “if the

 evidence is such that a reasonable jury could return a verdict for the nonmoving

 party.” Id. at 248. Only disputes over material facts, which are determined by the

 substantive law that might affect the outcome of the legal claim, will preclude the

 entry of summary judgment. Id. A fact is “material” if the existence or

 nonexistence of that fact “might affect the outcome of the suit under the governing

 law.” Id. Lastly, the Supreme Court has explained that “[f]actual disputes that

 are irrelevant or unnecessary will not be counted.” Id.

        With these general principles in mind, the Court turns to the procedural

 requirements found in the Court’s Summary Judgment Instructions. Those

 Instructions state that a motion for summary judgment must include a specifically

 captioned section titled, “Statement of Material Facts.” While the Court’s

 Summary Judgment Instructions omit the word “undisputed” from the required

 section’s title, it is clear that this Statement is to include only “material fact[s]” that

 the moving party contends are not in genuine dispute. 2



 2 The Summary Judgment Instructions state that “[t]he statement of material facts
 must list each material fact alleged not to be disputed in separate, numbered
 paragraphs. The reference to “facts alleged not to be disputed” means those facts
 which the moving party can show are not subject to any genuine dispute. That
 showing must be made through citation to specific locations in the record where
 those facts are established. See Summary Judgment Instructions (“Each fact must
 be supported by a pinpoint citation to the specific part of the record relied upon to
 support that fact.”) (emphasis in original).



                                            -6-
Case 2:19-cv-00551-JLB-MRM Document 158 Filed 02/12/21 Page 7 of 14 PageID 3877




       The obvious purpose of the Summary Judgment Instructions’ requirement of

 a Statement of Material Facts is to facilitate the Court’s task under the substantive

 law in identifying genuine disputes regarding factual issues that are material to

 resolving the claims at issue and determining whether there is a need for trial.

 Thus, the Statement of Material Facts should not include either facts that are

 immaterial for purposes of the legal claim at issue, or facts that are genuinely in

 dispute. Conversely, the facts that the moving party must set forth in the required

 Statement of Material Facts are only those facts that the moving party contends are

 both material to the legal claim at issue and those for which there is no genuine

 dispute.

       Turning to Defendant Kinney’s arguments here, the applicable law and the

 summary judgment record is the same for both Defendants’ summary judgment

 motions and Plaintiff’s cross-motion for summary judgment. Therefore, the facts

 that should be included in Plaintiff’s forthcoming Statement of Material Facts

 presumably are the same as well. Either a fact is material and undisputed or it is

 not. If a fact is material and undisputed, it should be included in the Statement of

 Material Facts by the moving party, regardless of whether the party is the plaintiff

 or defendant. If the fact is either not material or not undisputed, that fact should

 be excluded from the Statement of Material Facts.

       Ideally, the parties should be able to agree on what facts are material under

 the law and undisputed on the record, and file a joint Statement of Material Facts.

 But things are not always ideal in litigation. The Court’s Summary Judgment




                                          -7-
Case 2:19-cv-00551-JLB-MRM Document 158 Filed 02/12/21 Page 8 of 14 PageID 3878




 Instructions require the moving party to provide that party’s recitation of what he

 or she believes are the undisputed material facts, along with pinpoint citations to

 assist the Court in verifying that those purportedly material facts are indeed not

 subject to a genuine dispute. The opposing party is then required to respond

 whether he or she agrees with the moving party’s recitation of the undisputed

 material facts. To do this, the responding party includes a “specifically captioned

 section titled, ‘Response to Statement of Material Facts,’” which “must mirror the

 statement of [undisputed] material facts by admitting and/or denying each of the

 moving party’s assertions in matching numbered paragraphs.” 3 The Summary

 Judgment Instructions also direct the opposing party to set forth additional facts,

 again with appropriate citations to the record, that he or she contends are material

 and undisputed but were omitted in the moving party’s Statement of Material

 Facts. 4



 3 The opposing party may not merely “deny” the moving party’s contention that the
 stated material fact is undisputed, but instead, like the moving party, must “prove”
 that denial by “set[ting] forth a pinpoint citation to the record where the fact is
 [shown to be] disputed.” See supra, n.1. If the opposing party contends the stated
 fact, while undisputed, is immaterial for purposes of summary judgment, his
 response must admit the fact, but he may also indicate that he contests materiality
 as to the fact in question. He should reserve any argument on the question of
 materiality, however, for the discussion of law section of his brief.
 4 While the Summary Judgment Instructions do not explicitly require that the
 moving party respond to any additional facts set forth in the non-moving party’s
 response brief as being material and undisputed, the moving party would be well
 advised to include in his reply brief in support of summary judgment a separate
 section titled “Response to Statement of Additional Material Facts.” The Response
 to Statement of Additional Material Facts should admit or deny the additional
 material facts presented by the nonmoving party, and, as to any additional facts
 denied, provide pinpoint record citations demonstrating that the denied additional


                                          -8-
Case 2:19-cv-00551-JLB-MRM Document 158 Filed 02/12/21 Page 9 of 14 PageID 3879




       Distinct from the requirements of the Statement of Material Facts, a party

 may want to present facts in his or her summary judgment papers that the party

 believes are or may be in dispute. For instance, either party may want to present

 certain facts for general background purposes to assist the Court. For those

 general background facts, it would be unnecessary to establish the absence of a

 genuine factual dispute unless those background facts were essential (“material”) to

 the summary judgment motion, i.e., established an element of a claim or defense.

 In addition, a nonmoving party may choose to set forth material facts the moving

 party omitted that the nonmoving party contends are in dispute and would foreclose

 summary judgment in the moving party’s favor.

       The Summary Judgment Instructions do not preclude the inclusion in a

 summary judgment brief of optional presentation of facts that fall outside the

 Statements of Material Facts. Those facts simply need to be parceled out in a

 separate section of the brief, apart from the required Statement of Material Facts.

 Separating the undisputed material facts from an optional presentation of

 background or disputed facts in a party’s brief facilitates the Court’s identification

 of the undisputed facts in the case for purposes of assessing the moving party’s

 entitlement to summary judgment. Significantly, and responsive to Defendant

 Kinney’s concerns here, only those background facts––disputed or immaterial––are

 facts that the Court must view in the light most favorable to the nonmoving party.

 See Scott v. Harris, 550 U.S. 372, 380 (2007) (holding that, “[a]t the summary


 material facts are in fact genuinely disputed.



                                           -9-
Case 2:19-cv-00551-JLB-MRM Document 158 Filed 02/12/21 Page 10 of 14 PageID 3880




  judgment stage, facts must be viewed in the light most favorable to the nonmoving

  party only if there is a ‘genuine’ dispute as to those facts” (emphasis added)).

        The above discussion demonstrates that there is no principle of law

  applicable to summary judgment that requires that the Court accept as true the

  nonmoving party’s whole-cloth version of all the facts surrounding a dispute. In

  support of such a rule, Defendant Kinney cites Drury v. Volusia County, No. 6:10-

  cv-1176-Orl-28DAB, 2012 WL 162362 (M.D. Fla. Jan. 19, 2012). There, the court

  stated that “[t]he facts in the Background section are taken largely from the

  deposition testimony of Plaintiff. For the purpose of ruling on Defendants’ motions

  [for summary judgment] her testimony must be accepted as true.” Id. at *1 n.2.

  The Court understands the Drury court’s statement as follows: either the Drury

  plaintiff’s testimony related to immaterial background facts or the plaintiff’s

  testimony raised a genuine dispute about the material facts. In either

  circumstance, as the Supreme Court explained in Scott, the appropriate standard is

  to construe the facts in favor of the nonmoving party. But again, those immaterial

  or disputed facts are not to be included in the Statement of Material Facts section

  the Court’s Summary Judgment Instructions require. That section is reserved for

  the inclusion of only undisputed and material facts.

        Defendant Kinney also cites Altman v. Sterling Caterers, Inc., 879 F. Supp.

  2d 1375, 1379 (S.D. Fla. 2012), where the court stated that “[a]ll evidence

  considered on a motion for summary judgment must be ‘viewed in a light most

  favorable to the nonmoving party.’” Id. (quoting Beal v. Paramount Pictures Corp.,




                                           - 10 -
Case 2:19-cv-00551-JLB-MRM Document 158 Filed 02/12/21 Page 11 of 14 PageID 3881




  20 F.3d 454, 458 (11th Cir. 1994)). But the sentence immediately following this

  widely quoted, broadly stated rule clarifies that “this [principle] . . . does not mean

  that we are constrained to accept all the nonmovant’s factual characterizations and

  legal arguments. Beal, 20 F.3d at 458-59 (emphasis added). The Eleventh Circuit

  goes on to explain in Beal that, “[i]f no reasonable jury could return a verdict in

  favor of the nonmoving party, there is no genuine issue of material fact and

  summary judgment will be granted.” Id. at 459 (emphasis added) (citing Anderson,

  477 U.S. at 248).

        In other words, in evaluating whether summary judgment should be entered,

  the Court is not required to accept the nonmoving party’s version of all the facts as

  true. It instead construes the evidence in favor of the nonmoving party in

  determining whether a genuine factual dispute exists as to those facts. If one

  party tells a version of the facts that “is blatantly contradicted by the record, so that

  no reasonable jury could believe it, a court should not adopt that version of the facts

  for purposes of ruling on a motion for summary judgment.” Scott, 550 U.S. at 380.

  In such a situation, the Court would not be engaging in an improper weighing of the

  evidence but rather would be performing the proper function of identifying which

  factual disputes are “genuine” and which are not. See Brooks v. Miller, No. 4:19-

  cv-524-MW/MAF, 2021 WL 230059, at *1 (N.D. Fla. Jan. 22, 2021) (a court need not

  accept as true a plaintiff’s sworn statement about what happened when it was

  captured on camera; in rejecting the plaintiff’s version of what happened, the court

  would not be “weighing the evidence or discrediting [the] [p]laintiff’s sworn




                                           - 11 -
Case 2:19-cv-00551-JLB-MRM Document 158 Filed 02/12/21 Page 12 of 14 PageID 3882




  allegations based on [the] [d]efendant’s testimony, but rather finding instead that

  the video evidence demonstrated “that no genuine’ dispute of material fact exists

  sufficient to prompt an inference on behalf of the [Plaintiff]”) (quoting Singletary v.

  Varga, 804 F.3d 1174, 1183 (11th Cir. 2015) (quoting Scott, 550 U.S. at 380))).

        That said, the Court is mindful that a defendant’s strategy on summary

  judgment may be to assume, for purposes of summary judgment only, that the

  plaintiff’s version of what happened is undisputed, and thereafter argue that

  summary judgment is appropriate even with that generous assumption. But by

  taking this approach, Defendants would not be constrained by the law to accept the

  Plaintiff’s whole cloth version of the facts; they would instead be making a strategic

  legal argument.

        That Defendant Kinney may have pursued such an approach in his summary

  judgment brief does not mean that Plaintiff is required to do the same in his cross-

  motion for summary judgment. Plaintiff is not forced by the law to adopt a similar

  strategy for his own summary judgment motion of assuming for purposes of

  summary judgment that Defendants’ version of the facts is true. He may instead

  prefer to argue that the truly undisputed facts support his entitlement to judgment

  as a matter of law. Of course, Plaintiff may not contend in arguing for summary

  judgment in his favor that a fact is undisputed simply because Defendants assumed

  in their own summary judgment motions that Plaintiff’s version of what happened

  is true for purposes of a legal argument that Defendants are entitled to judgment as

  a matter of law even under Plaintiff’s version of events. Instead, Plaintiff is still




                                           - 12 -
Case 2:19-cv-00551-JLB-MRM Document 158 Filed 02/12/21 Page 13 of 14 PageID 3883




  required to demonstrate entitlement to summary judgment with pinpoint citations

  to the record of evidence establishing that the facts materials to judgment in his

  favor are undisputed.

        In sum, the ultimate question for the Court on summary judgment is

  “whether the evidence presents a sufficient disagreement to require submission to a

  jury or whether it is so one-sided that one party must prevail as a matter of law.”

  Anderson, 477 U.S. at 251–52. If a genuine factual dispute exists, and those facts

  are material, then summary judgment is denied. Although a party’s presentation

  of facts on summary judgment requires the party to acknowledge that the opposing

  party’s version of events may create a disputed issue of fact for trial, it does not

  require the party to “assume the truth” of the opposing party’s version about

  everything.

                                       CONCLUSION

        For the foregoing reasons, DEFENDANT KINNEY’S MOTION FOR

  CLARIFICATION (Doc. 157) is GRANTED IN PART AND DENIED IN PART.

  Defendant Kinney’s Motion is GRANTED insofar as the Court now clarifies that

  the Magistrate Judge’s order entered February 8, 2021 (Doc. 156) granted in full the

  relief requested by Plaintiff in his Motion for Extension, including the request to file

  a combined brief addressing his response to Defendants’ motions for summary

  judgment and Plaintiff’s cross-motion for summary judgment. Defendant Kinney’s

  Motion is DENIED insofar as he asks the Court to overrule that aspect of the




                                            - 13 -
Case 2:19-cv-00551-JLB-MRM Document 158 Filed 02/12/21 Page 14 of 14 PageID 3884




  Magistrate Judge’s order allowing Plaintiff to file a combined summary judgment

  brief.



           ORDERED at Fort Myers, Florida, on February 12, 2021.




                                         - 14 -
